        Case 5:19-cv-03430-NC Document 1 Filed 06/17/19 Page 1 of 9




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9
                           UNITED STATES DISTRICT COURT
10                        NORTHERN DISTRICT OF CALIFORNIA
11
12     Scott Johnson,                          Case No.

13               Plaintiff,
                                               Complaint For Damages And
14       v.                                    Injunctive Relief For Violations
                                               Of: American’s With Disabilities
15     San K. Panwala, in individual and       Act; Unruh Civil Rights Act
       representative capacity as trustee of
16     the San K. Panwala and Kusum S.
       Panwala Living Trust dated August
17     25, 2016;
       Kusum S. Panwala, in individual
18     and representative capacity as
       trustee of the San K. Panwala and
19     Kusum S. Panwala Living Trust
       dated August 25, 2016;
20     Budget Inn Of Morgan Hill, LLC,
       a California Limited Liability
21     Company; and Does 1-10,

22               Defendants.

23
24         Plaintiff Scott Johnson complains of San K. Panwala, in individual and
25   representative capacity as trustee of the San K. Panwala and Kusum S. Panwala

26   Living Trust dated August 25, 2016; Kusum S. Panwala, in individual and

27   representative capacity as trustee of the San K. Panwala and Kusum S. Panwala

28   Living Trust dated August 25, 2016; Budget Inn Of Morgan Hill, LLC, a


                                           1

     Complaint
        Case 5:19-cv-03430-NC Document 1 Filed 06/17/19 Page 2 of 9




 1   California Limited Liability Company; and Does 1-10 (“Defendants”), and
 2   alleges as follows:
 3
 4     PARTIES:
 5     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
 6   level C-5 quadriplegic. He cannot walk and also has significant manual
 7   dexterity impairments. He uses a wheelchair for mobility and has a specially
 8   equipped van.
 9     2. Defendants San K. Panwala and Kusum S. Panwala, in individual and
10   representative capacity as trustee of the San K. Panwala and Kusum S. Panwala
11   Living Trust dated August 25, 2016, owned the real property located at or
12   about 19240 Monterey Street, Morgan Hill, California, in April 2018.
13     3. Defendants San K. Panwala and Kusum S. Panwala, in individual and
14   representative capacity as trustee of the San K. Panwala and Kusum S. Panwala
15   Living Trust dated August 25, 2016, owned the real property located at or
16   about 19240 Monterey Street, Morgan Hill, California, in May 2018.
17     4. Defendants San K. Panwala and Kusum S. Panwala, in individual and
18   representative capacity as trustee of the San K. Panwala and Kusum S. Panwala
19   Living Trust dated August 25, 2016, owned the real property located at or
20   about 19240 Monterey Street, Morgan Hill, California, in June 2018.
21     5. Defendants San K. Panwala and Kusum S. Panwala, in individual and
22   representative capacity as trustee of the San K. Panwala and Kusum S. Panwala
23   Living Trust dated August 25, 2016, owned the real property located at or
24   about 19240 Monterey Street, Morgan Hill, California, in January 2019.
25     6. Defendants San K. Panwala and Kusum S. Panwala, in individual and
26   representative capacity as trustee of the San K. Panwala and Kusum S. Panwala
27   Living Trust dated August 25, 2016, own the real property located at or about
28   19240 Monterey Street, Morgan Hill, California, currently.


                                            2

     Complaint
        Case 5:19-cv-03430-NC Document 1 Filed 06/17/19 Page 3 of 9




 1     7. Defendant Budget Inn Of Morgan Hill, LLC owned Budget Inn located
 2   at or about 19240 Monterey Street, Morgan Hill, California, in April 2018.
 3     8. Defendant Budget Inn Of Morgan Hill, LLC owned Budget Inn located
 4   at or about 19240 Monterey Street, Morgan Hill, California, in May 2018.
 5     9. Defendant Budget Inn Of Morgan Hill, LLC owned Budget Inn located
 6   at or about 19240 Monterey Street, Morgan Hill, California, in June 2018.
 7     10. Defendant Budget Inn Of Morgan Hill, LLC owned Budget Inn located
 8   at or about 19240 Monterey Street, Morgan Hill, California, in January 2019.
 9     11. Defendant Budget Inn Of Morgan Hill, LLC owns Budget Inn (“Motel”)
10   located at or about 19240 Monterey Street, Morgan Hill, California, currently.
11     12. Plaintiff does not know the true names of Defendants, their business
12   capacities, their ownership connection to the property and business, or their
13   relative responsibilities in causing the access violations herein complained of,
14   and alleges a joint venture and common enterprise by all such Defendants.
15   Plaintiff is informed and believes that each of the Defendants herein,
16   including Does 1 through 10, inclusive, is responsible in some capacity for the
17   events herein alleged, or is a necessary party for obtaining appropriate relief.
18   Plaintiff will seek leave to amend when the true names, capacities,
19   connections, and responsibilities of the Defendants and Does 1 through 10,
20   inclusive, are ascertained.
21
22     JURISDICTION & VENUE:
23     13. The Court has subject matter jurisdiction over the action pursuant to 28
24   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
25   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
26     14. Pursuant to supplemental jurisdiction, an attendant and related cause
27   of action, arising from the same nucleus of operative facts and arising out of
28   the same transactions, is also brought under California’s Unruh Civil Rights


                                            3

     Complaint
        Case 5:19-cv-03430-NC Document 1 Filed 06/17/19 Page 4 of 9




 1   Act, which act expressly incorporates the Americans with Disabilities Act.
 2     15. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 3   founded on the fact that the real property which is the subject of this action is
 4   located in this district and that Plaintiff's cause of action arose in this district.
 5
 6     FACTUAL ALLEGATIONS:
 7     16. Plaintiff went to the Motel in April 2018, May 2018, June 2018 (twice)
 8   and January 2019 with the intention to avail himself of its accommodation,
 9   motivated in part to determine if the defendants comply with the disability
10   access laws.
11     17. The Motel is a facility open to the public, a place of public
12   accommodation, and a business establishment.
13     18. Parking spaces are one of the facilities, privileges, and advantages
14   offered by Defendants to patrons of the Motel.
15     19. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
16   to provide accessible parking.
17     20. Currently, the defendants fail to provide accessible parking.
18     21. Paths of travel are another one of the facilities, privileges, and
19   advantages offered by Defendants to patrons of the Motel.
20     22. Unfortunately, on the dates of the plaintiff’s visits, the defendants did
21   not provide accessible paths of travel.
22     23. Currently, the defendants fail to provide accessible paths of travel.
23     24. Plaintiff personally encountered these barriers.
24     25. By failing to provide accessible facilities, the defendants denied the
25   plaintiff full and equal access.
26     26. The failure to provide accessible facilities created difficulty and
27   discomfort for the Plaintiff.
28     27. The Motel has a sales counter where it handles its transactions with


                                               4

     Complaint
        Case 5:19-cv-03430-NC Document 1 Filed 06/17/19 Page 5 of 9




 1   customers.
 2     28. Even though the plaintiff did not confront the barrier, the defendants
 3   fail to provide an accessible sales counter.
 4     29. The defendants have failed to maintain in working and useable
 5   conditions those features required to provide ready access to persons with
 6   disabilities.
 7     30. The barriers identified above are easily removed without much
 8   difficulty or expense. They are the types of barriers identified by the
 9   Department of Justice as presumably readily achievable to remove and, in fact,
10   these barriers are readily achievable to remove. Moreover, there are numerous
11   alternative accommodations that could be made to provide a greater level of
12   access if complete removal were not achievable.
13     31. Plaintiff will return to the Motel to avail himself of its accommodation
14   and to determine compliance with the disability access laws once it is
15   represented to him that the Motel and its facilities are accessible. Plaintiff is
16   currently deterred from doing so because of his knowledge of the existing
17   barriers and his uncertainty about the existence of yet other barriers on the
18   site. If the barriers are not removed, the plaintiff will face unlawful and
19   discriminatory barriers again.
20     32. Given the obvious and blatant nature of the barriers and violations
21   alleged herein, the plaintiff alleges, on information and belief, that there are
22   other violations and barriers on the site that relate to his disability. Plaintiff will
23   amend the complaint, to provide proper notice regarding the scope of this
24   lawsuit, once he conducts a site inspection. However, please be on notice that
25   the plaintiff seeks to have all barriers related to his disability remedied. See
26   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
27   encounters one barrier at a site, he can sue to have all barriers that relate to his
28   disability removed regardless of whether he personally encountered them).


                                               5

     Complaint
        Case 5:19-cv-03430-NC Document 1 Filed 06/17/19 Page 6 of 9




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     33. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     34. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             6

     Complaint
        Case 5:19-cv-03430-NC Document 1 Filed 06/17/19 Page 7 of 9




 1     35. When a business provides parking for its customers, it must provide
 2   accessible parking.
 3     36. Here, the failure to provide accessible parking is a violation of the law.
 4     37. When a business provides paths of travel, it must provide accessible
 5   paths of travel.
 6     38. Here, the failure to provide accessible paths of travel is a violation of the
 7   law.
 8     39. When a business provides facilities such as a sales or transaction
 9   counter, it must provide an accessible sales or transaction counter.
10     40. Here, no such accessible sales counter has been provided.
11     41. The Safe Harbor provisions of the 2010 Standards are not applicable
12   here because the conditions challenged in this lawsuit do not comply with the
13   1991 Standards.
14     42. A public accommodation must maintain in operable working condition
15   those features of its facilities and equipment that are required to be readily
16   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
17     43. Here, the failure to ensure that the accessible facilities were available
18   and ready to be used by the plaintiff is a violation of the law.
19
20   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
21   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
22   Code § 51-53.)
23     44. Plaintiff repleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
26   that persons with disabilities are entitled to full and equal accommodations,
27   advantages, facilities, privileges, or services in all business establishment of
28   every kind whatsoever within the jurisdiction of the State of California. Cal.


                                             7

     Complaint
         Case 5:19-cv-03430-NC Document 1 Filed 06/17/19 Page 8 of 9




 1   Civ. Code §51(b).
 2      45. The Unruh Act provides that a violation of the ADA is a violation of the
 3   Unruh Act. Cal. Civ. Code, § 51(f).
 4      46. Defendants’ acts and omissions, as herein alleged, have violated the
 5   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 6   rights to full and equal use of the accommodations, advantages, facilities,
 7   privileges, or services offered.
 8      47. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 9   discomfort or embarrassment for the plaintiff, the defendants are also each
10   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
11   (c).)
12      48. Although the plaintiff was markedly frustrated by facing discriminatory
13   barriers, even manifesting itself with minor and fleeting physical symptoms,
14   the plaintiff does not value this very modest physical personal injury greater
15   than the amount of the statutory damages.
16
17             PRAYER:
18             Wherefore, Plaintiff prays that this Court award damages and provide
19   relief as follows:
20           1. For injunctive relief, compelling Defendants to comply with the
21   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
22   plaintiff is not invoking section 55 of the California Civil Code and is not
23   seeking injunctive relief under the Disabled Persons Act at all.
24           2. Damages under the Unruh Civil Rights Act, which provides for actual
25   damages and a statutory minimum of $4,000 for each offense.
26
27
28


                                              8

     Complaint
        Case 5:19-cv-03430-NC Document 1 Filed 06/17/19 Page 9 of 9




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
     Dated: June 15, 2019            CENTER FOR DISABILITY ACCESS
 4
 5
                                     By:
 6
                                     ____________________________________
 7
                                            Amanda Seabock, Esq.
 8                                          Attorney for plaintiff

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           9

     Complaint
